
	
		II
		110th CONGRESS
		1st Session
		S. 1240
		IN THE SENATE OF THE UNITED STATES
		
			April 26, 2007
			Mrs. Clinton (for
			 herself, Mr. Menendez,
			 Mrs. Boxer, Ms.
			 Cantwell, Mr. Kerry,
			 Mrs. Murray, and
			 Mr. Lautenberg) introduced the following
			 bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To provide for the provision by hospitals receiving
		  Federal funds through the Medicare program or Medicaid program of emergency
		  contraceptives to women who are survivors of sexual assault.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Compassionate Assistance for Rape
			 Emergencies Act of 2007.
		2.FindingsThe Congress finds as follows:
			(1)It is estimated that 25,000 to 32,000 women
			 become pregnant each year as a result of rape or incest. Timely access to
			 emergency contraception could help many of these rape survivors avoid the
			 additional trauma of facing an unintended pregnancy.
			(2)A
			 1996 study of rape-related pregnancies (published in the American Journal of
			 Obstetrics and Gynecology) found that 50 percent of the pregnancies described
			 in paragraph (1) ended in abortion.
			(3)Surveys have shown
			 that many hospitals do not routinely provide emergency contraception to women
			 seeking treatment after being sexually assaulted.
			(4)The risk of
			 pregnancy after sexual assault has been estimated to be 4.7 percent in
			 survivors who were not protected by some form of contraception at the time of
			 the attack.
			(5)The Food and Drug
			 Administration has declared emergency contraception to be safe and effective in
			 preventing unintended pregnancy if taken in the first 72 hours of sex.
			(6)Medical research
			 strongly indicates that the sooner emergency contraception is administered, the
			 greater the likelihood of preventing unintended pregnancy.
			(7)In light of the
			 safety and effectiveness of emergency contraceptive pills, both the American
			 Medical Association and the American College of Obstetricians and Gynecologists
			 have endorsed more widespread availability of such pills to women of all
			 ages.
			(8)The American
			 College of Emergency Physicians and the American College of Obstetricians and
			 Gynecologists agree that offering emergency contraception to female patients
			 after a sexual assault should be considered the standard of care.
			(9)Approximately
			 one-third of women of reproductive age remain unaware of emergency
			 contraception. Therefore, women who have been sexually assaulted are unlikely
			 to ask for emergency contraception.
			(10)It is essential
			 that all hospitals that provide emergency medical treatment provide emergency
			 contraception as a treatment option to any woman who has been sexually
			 assaulted, so that she may prevent an unintended pregnancy.
			(11)Victims of sexual assault are at increased
			 risk of contracting sexually transmitted diseases.
			(12)Some sexually transmitted infections cannot
			 be reliably cured if treatment is delayed, and may result in high morbidity and
			 mortality. HIV has killed over 520,000 individuals in the United States, and
			 the Centers for Disease Control and Prevention currently estimates that over
			 1,000,000 individuals in the United States are infected with the virus. Even
			 modern drug treatment has failed to cure infected individuals. Nearly 60,000
			 individuals in the United States are infected with hepatitis B each year, with
			 some individuals unable to fully recover. An estimated 1,250,000 individuals in
			 the United States remain chronically infected with the hepatitis B virus and at
			 present, 1 in 4 of those infected individuals may expect to die of liver
			 failure.
			(13)It is possible to prevent some sexually
			 transmitted diseases by treating an exposed individual promptly. The use of
			 post-exposure prophylaxis using antiretroviral drugs has been demonstrated to
			 effectively prevent the establishment of HIV infection. Hepatitis B infection
			 may also be eliminated if an exposed individual receives prompt
			 treatment.
			(14)The Centers for Disease Control and
			 Prevention has recommended risk evaluation and appropriate application of
			 post-exposure treatment for victims of sexual assault. For such individuals,
			 immediate treatment is the only means to prevent a life-threatening
			 infection.
			(15)It is essential that all hospitals that
			 provide emergency medical treatment provide assessment and treatment of
			 sexually transmitted infections to minimize the harm to victims of sexual
			 assault.
			3.Survivors of
			 sexual assault; provision by hospitals of emergency contraceptives without
			 charge
			(a)In
			 GeneralFederal funds may not be provided to a hospital under
			 title XVIII of the Social Security Act or to a State, with respect to services
			 of a hospital, under title XIX of such Act, unless the hospital meets the
			 conditions specified in subsection (b) in the case of—
				(1)any woman who
			 arrives at the hospital and states that she is a victim of sexual assault, or
			 is accompanied by someone who states she is a victim of sexual assault;
			 and
				(2)any woman who
			 arrives at the hospital whom hospital personnel have reason to believe is a
			 victim of sexual assault.
				(b)Assistance for
			 VictimsThe conditions specified in this subsection regarding a
			 hospital and a woman described in subsection (a) are as follows:
				(1)The hospital
			 promptly provides the woman with medically and factually accurate and unbiased
			 written and oral information about emergency contraception, including
			 information explaining that—
					(A)emergency
			 contraception has been approved by the Food and Drug Administration as an
			 over-the-counter medication for women ages 18 and over and is a safe and
			 effective way to prevent pregnancy after unprotected intercourse or
			 contraceptive failure if taken in a timely manner;
					(B)emergency
			 contraception is more effective the sooner it is taken; and
					(C)emergency
			 contraception does not cause an abortion and cannot interrupt an established
			 pregnancy.
					(2)The hospital
			 promptly offers emergency contraception to the woman, and promptly provides
			 such contraception to her at the hospital on her request.
				(3)The information
			 provided pursuant to paragraph (1) is in clear and concise language, is readily
			 comprehensible, and meets such conditions regarding the provision of the
			 information in languages other than English as the Secretary may
			 establish.
				(4)The services
			 described in paragraphs (1) through (3) are not denied because of the inability
			 of the woman or her family to pay for the services.
				(c)DefinitionsFor
			 purposes of this section:
				(1)Emergency
			 contraceptionThe term emergency contraception means
			 a drug, drug regimen, or device that is—
					(A)approved by the
			 Food and Drug Administration to prevent pregnancy; and
					(B)is used
			 postcoitally.
					(2)HospitalThe
			 term hospital has the meaning given such term in section 1861(e)
			 of the Social Security Act (42 U.S.C. 1395x(e)), and includes critical access
			 hospitals, as defined in section 1861(mm)(1) of such Act (42 U.S.C.
			 1395x(mm)(1)).
				(3)SecretaryThe
			 term Secretary means the Secretary of Health and Human
			 Services.
				(4)Sexual
			 assault
					(A)In
			 generalThe term sexual
			 assault means a sexual act (as defined in subparagraphs (A) through (C)
			 of section 2246(2) of title 18, United States Code) where the victim involved
			 does not consent or lacks the capacity to consent.
					(B)Application of
			 provisionsThe definition in
			 subparagraph (A) shall apply to all individuals.
					(d)Effective Date;
			 Agency CriteriaThis section takes effect upon the expiration of
			 the 180-day period beginning on the date of the enactment of this Act. Not
			 later than 30 days prior to the expiration of such period, the Secretary shall
			 publish in the Federal Register criteria for carrying out this section.
			4.Prevention of
			 sexually transmitted disease
			(a)DefinitionsIn
			 this section:
				(1)HospitalThe
			 term hospital has the meaning given such term in section 1861(e)
			 of the Social Security Act (42 U.S.C. 1395x(e)), and includes critical access
			 hospitals, as defined in section 1861(mm)(1) of such Act (42 U.S.C.
			 1395x(mm)(1)).
				(2)Licensed
			 medical professionalThe term
			 licensed medical professional means a doctor of medicine, doctor
			 of osteopathy, registered nurse, physician assistant, or any other health care
			 professional determined to be appropriate by the Secretary.
				(3)SecretaryThe term Secretary means the
			 Secretary of Health and Human Services.
				(4)Sexual
			 assault
					(A)In
			 generalThe term sexual
			 assault means a sexual act (as defined in subparagraphs (A) through (C)
			 of section 2246(2) of title 18, United States Code) where the victim involved
			 does not consent or lacks the capacity to consent.
					(B)Application of
			 provisionsThe definition in
			 subparagraph (A) shall apply to all individuals.
					(b)General
			 requirementFederal funds may
			 not be provided to a hospital under title XVIII of the Social Security Act (42
			 U.S.C. 1395 et seq.) or to a State, with respect to services of a hospital,
			 under title XIX of such Act (42 U.S.C. 1396 et seq.), unless the hospital
			 provides risk assessment, counseling, and treatment as required under this
			 section to a survivor of sexual assault described in subsection (c).
			(c)Survivors of
			 sexual assaultAn individual
			 is a survivor of a sexual assault described in this subsection if the
			 individual—
				(1)arrives at the hospital and states that the
			 individual is a victim of sexual assault, or is accompanied to the hospital by
			 another individual who states that the first individual is a victim of sexual
			 assault; or
				(2)arrives at the hospital and hospital
			 personnel have reason to believe the individual is a victim of sexual
			 assault.
				(d)Requirement for
			 risk assessment, counseling, and treatmentThe following shall apply with respect to a
			 hospital described in subsection (b):
				(1)Risk
			 assessmentA hospital shall
			 promptly provide a survivor of a sexual assault with an assessment of the
			 individual’s risk of contracting sexually transmitted infections described in
			 paragraph (2)(A), which assessment shall be conducted by a licensed medical
			 professional and be based upon—
					(A)available information regarding the assault
			 as well as the subsequent findings from medical examination and any tests that
			 may be conducted; and
					(B)established standards of risk assessment,
			 which shall include consideration of any recommendations established by the
			 Centers for Disease Control and Prevention, and may also incorporate
			 consideration of findings of peer-reviewed clinical studies and appropriate
			 research utilizing in vitro and non-human primate models of infection.
					(2)CounselingA hospital shall provide a survivor of a
			 sexual assault with advice, provided by a licensed medical professional,
			 concerning—
					(A)significantly prevalent sexually
			 transmitted infections for which effective post-exposure prophylaxis exists,
			 and for which the deferral of treatment would either significantly reduce
			 treatment efficacy or pose substantial risk to the individual’s health;
			 and
					(B)the requirement that prophylactic treatment
			 for infections described in subparagraph (A) shall be provided to the
			 individual upon request, regardless of the ability of the individual or the
			 individual’s family to pay for such treatment.
					(3)TreatmentA hospital shall provide a survivor of a
			 sexual assault, upon request, with prophylactic treatment for infections
			 described in paragraph (2)(A).
				(4)LanguageAny information provided pursuant to this
			 subsection shall be in clear and concise language, be readily comprehensible,
			 and meet such conditions regarding the provision of the information in
			 languages other than English as the Secretary may establish.
				(5)Ability to
			 payThe services described in
			 paragraphs (1) through (3) shall not be denied because of the inability of the
			 individual involved or the individual’s family to pay for the services.
				(e)Rule of
			 constructionNothing in this
			 section shall be construed to—
				(1)require that a hospital provide
			 prophylactic treatment for a victim of sexual assault when risk assessment
			 (according to recommendations established by the Centers for Disease Control
			 and Prevention) clearly recommends against the application of post-exposure
			 prophylaxis;
				(2)prohibit a hospital from seeking
			 reimbursement for the cost of services provided under this section to the
			 extent that health insurance may provide reimbursement for such services;
			 and
				(3)establish a requirement that any victim of
			 sexual assault submit to diagnostic testing for the presence of any infectious
			 disease.
				(f)Effective Date;
			 Agency CriteriaThis section takes effect upon the expiration of
			 the 180-day period beginning on the date of the enactment of this Act. Not
			 later than 30 days prior to the expiration of such period, the Secretary shall
			 publish in the Federal Register criteria for carrying out this section.
			
